 In the,Matter Of MAGNOLIA COTTON MILL CO., INC., ALSOKNOWN ASMAGNOLIA COTTON MILL COMPANY OF N. & W OVERALL COMPANY,INC.lendUNITED TEXTILE WORKERS OF AMERICA, A. F. L.In the Matter of MAGNOLIA COTTON MILL COMPANY, INC., AND N. & W.OVERALL COMPANY, INC.andUNITED TEXTILE WORKERS OF AMERICA,A. F. L.Cases Nos. 15-R-1933 and 15-C-1205, respectively.DecidedAugust 27, 1948Mr. George H. O'Brien,for the Board.Messrs. H. V. Watkinsand E.R. Edwards,both of Jackson,Miss.,andMr. Gordon Gerhart,of Magnolia, Ark., for the Respondent.Messrs. James A. Bain, J. D. McPherson,andS. V. Zinn,of LittleRock,Ark., for the Union.DECISIONANDORDEROn July 7, 1947, Trial Examiner Louis Plot issued his IntermediateReport in the above-entitled proceeding, finding that the Respondent'had engaged in and was engaging in certain unfair labor practices 2and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.He further found that the Respondent had in-terfered with an election conducted among the Respondent's em-ployees by the Board on February 28, 1947, to determine represent-atives for the purpose of collective bargaining, and recommended thatthe election be set aside.The Trial Examiner also found that theRespondent had not unlawfully discharged Loyce Hendricks, asalleged in the complaint, and recommended that the complaint be dis-missedas to him.1 The truename of the Respondent appears to be "MagnoliaCotton MillCo., Inc., alsoknown as MagnoliaCotton Mill Division of N. & W. Overall Company,Inc." and we herebyamend the caption designations to so read.2Those provisions of Section 8 (1) and(3) of the National Labor Relations Act, whichthe Trial Examiner foundwere violated,are reenacted in Section 8 (a) (1) and 8 (a) (3)of the LaborManagement RelationsAct, 1947.79 N. L. R. B., No. 18.91 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Respondent's request for oralargument is hereby denied inasmuch as the record, in our opinion,adequately presents the issues and positions of the parties.The Board 3 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Iiiterme-diate Report, the Respondent's exceptions and supporting brief, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, only insofaras they are consistent with our findings, conclusions, and order herein-after set forth.41.The Trial Examiner found, as fully set forth in the copy of theIntermediate Report attached hereto, that the Respondent interferedwith, restrained, and coerced its employees in violation of Section 8(1) of the Act.We agree with this conclusion.However, we limitthe grounds for our finding to the following conduct of the Re-spondent : (1) Statements by Plant Manager Gordon C. Gerhart toemployee Fred C. Looney, consisting of (a) inquiries as to the reasonsfor, and the progress of, the Union's activity at the plant; (b) impliedthreats of economic reprisal in the event the Union should succeed inorganizing the plant; and (c) directions not to engage in any unionactivities on company premises; ' (2) Gerhart's action in requestingMrs. Fred C. Looney, employee, to write a letter of resignation to theUnion and in supervising the content and dispatch thereof to theUnion office; 6 and (3) Respondent's announcement of a wage-increaseon February 24, 1947, for the purpose of directly affecting the em-ployees' decision on the issue of Union representation in the electionscheduled for February 28.7aPursuant to the provisions of Section 3 (h) ofthe Act,as amended,the National LaborRelations Board has delegated its powers in connection with this proceeding to a three-man panel consisting of the undersigned Board Members[Houston, Murdock,and Gray].4We find nothing in the record to support the Respondent's chaige that the Trial Exam-iner was biased against itAccordingly, we overrule the exception taken on that ground5The record fails to show that this prohibition, insofar as it appliedto theemployees'own time, was necessary in order to maintain production or preserve discipline at the plant.We reject the Respondent's contention that its conduct in this respect was proper be-cause Mrs Looney had originally indicated her desire to withdraw from the Union4SeeMatterof Hudson Hosiery Company,72 NL R B 1434, and the cases cited therein.In so concluding, we find without merit the Respondent's assertion,advanced for the firsttime in its brief, that "as far as the company could see at . . . [this]time, therewas no union in existence."The Intermediate Report contains certain misstatements of fact and inadvertences, noneof which affects the Trial Examiner's ultimate conclusions,or our concurrence therein.Accordingly,we note the following corrections:(1)The Trial Examiner found that Ger-hart asked Looney if the majority of the employeeshadjoined the UnionThe record showsthat Gerhart asked whether Looney thought the majoritywouldjoin the Union;(2) TheTrial Examiner states that Gerhart denied that he asked Mrs. Looney to write the letter ofresignation to the Union.We find that Gerhart denied merely that he insisted that she MAGNOLIA COTTON MILL CO., INC.932.The Trial Examiner also found that the Respondent discrimina-torily discharged Preston Daniels, Clifton Rogers, Roy Waller, andOzie Stephens, and thereby violated Section 8 (3) of the Act.We,however, agree only that the Respondent discriminated against CliftonRogers, and find that the preponderance of the evidence does not sup-port the finding with respect to the remaining three complainants.'Rogers was discharged on August 13, 1946, 2 days after he hadjoined the Union and had been elected to temporary office.TheRespondent seeks to justify his discharge on the ground that his in-competence in repairing broken spindles in the card room was partlyresponsible for a decline in its production.Gerhart testified thatRogers' manner of grinding cards was also a factor in the productionlag.His testimony in this latter respect, however, was vague anduncertain and obviously an afterthought designed to bolster theRespondent's case against Roger*.As to the Respondent's other con-tention, the record shows that the duty of repairing broken spindlesrested on Rogers, as the fixer on the first shift, and Brewster, a non-third employee, not further identified in the record, was charged withthe same responsibility on the swing shift.As between Rogers andBrewster, however, the former was admittedly the better qualifiedemployee.Gerhart also admitted that during the period in questionBrewster had failed to repair the broken spindles on his shift.Furthermore, although Supervisor Aldrich admittedly had com-plained about the quality of Brewster's work on six occasions, therewas but a single instance, during the approximately 10 years Rogershad been in its employ, that the Respondent criticized Rogers' workin any way. The incident in question involved both Rogers andBrewster and occurred during the week ending July 13, 1946.Atthat time, Gerhart had summoned them to his office and told them thatthey would have to cooperate with each other.Significantly, no ref-erence was made at the time either to broken spindles or to Rogers'alleged responsibility therefor, although this occurred after Gerharthad allegedly been informed of Rogers' dereliction. In addition,when asked, "how did you decide in your own mind whether the lackof production was due to Rogers or to Mr. Brewster," Gerhart repliedthat "Rogers was by far the best man of the two, . . . and . . . itwas up to him to find the trouble"; also, that he was holding Rogersresponsible for any failure of Brewster.write this letter,(3)The TrialExaminer inadveitently'states at one point in the Inter-mediate Report that Ozie Stephens'employment was terminated on November6. 1947.Asappears hereinafter,the record shows the correct date of Stephens'termination to be No-vember 6, 1946,(4) Contraryto the Trial Examiner's finding,the record only shows thatthe parties stipulated that the evidence presented in Case No.15-C-1205 should be consid-ered binding in Case No. 15-R-1933. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the highlytenuous 'reasonsadduced to supportRogers'selection for discharge, and in the light of all the evidence, includingthe Respondent's knowledge of Rogers' union membership8and itsdemonstrated anti-union animus, we are of the opinion, as was theTrial Examiner, that the calibre of Rogers' work was not the moti-vating factor in connection with his discharge.We regardas note-worthy, too, the Respondent's further attempt to bolsterits caseagainstRogers by asserting in its brief thatRogers'incompetenceforced the discontinuance of the third shift in the weave room.Thatthis assertion is wholly without merit is clear from Gerhart'stesti-mony that the weave room's third shift was discontinued bethere was insufficient help to keep all the looms busy.We thereforefind that Clifton Rogers was discriminatorily discharged in violationof Section 8 (3) of the ActsThe Trial Examiner rejected the Respondent's contention that Pres-ton Daniels, a supervisor, was discharged because he had violated itsneutrality instructions to supervisors; he found instead that the in-structions issued were of an unneutral character and that the Re-spondent was motivated in the discharge by anti-union considera-tions.In our opinion, the preponderance of the evidence supports theRespondent's position.The record contains significant testimony, inaddition to that appearing in the Intermediate Report, which theTrial Examiner apparently failed to consider. Supervisor HerbertC. Parker, for instance,alsotestified that Gerhart told the supervisors,that they were "not to take a side" and that if forced to answer em-ployees' questions, they were to do so in their "personal capacity," andnot as supervisors.And Supervisor Thad Murphy corroborated Ger-hart's testimony that on more than one occasion the supervisors wereinstructed to remain neutral and that Daniels was present when theseinstructions were given.On the entire record, we therefore conclude, contrary to the TrialExaminer, that the discharge of Daniels was motivated by the Re-spondent's desire to protect its neutrality and was not violative ofthe Act.'°8Appraising Gerhart's testimony in the light of all the evidence,we, like the TrialExaminer,cannot credit his denial of knowledge of Rogers'union membershipWe are ofthe opinionthat the evidencewarrants the conclusion that Gerhart learned of this facton August 12, and we so find.9While unionactivity "in itself is no bar to the discharge of an employee for legitimatereasons, it may well disclosethe real motiveactuating an anti-union employer in discharg-ing such anemployeewhen the reasons given forthe actiondo not ring true."Burk Bros.v.N. L R.B.,117 F.(2d) 686, 687(C. C. A. 3),enf'g as mod.,21 N. L.R. B. 1281,cert. den.313 U S. 588.10Cf.Matter of Wells,Inc.,68 N.L. R. B. 545, enf'd in 162 F.(2d) 457(C. C. A. 9). In,that caseitwas clear that the claimthat a supervisor was dischargedto protectthe com-pany's neutrality was a mere pretext and not the real reason for the discharge. MAGNOLIA COTTON MILL CO., INC.95The Trial Examiner rejected the Respondent's contention that, inorder to make room for a returning veteran, Roy Waller was selectedfor lay-off on August 19, 1946, because Waller was a temporary andnew employee.He found further that, although Waller was not amember of the Union, his discharge was motivated by certain pro-union remarks uttered by him on August 10. , In our opinion, theweight of the evidence does not support the Trial Examiner's ultimatefinding.Thus, even if we assume that Roy Waller was not a temporary em-ployee, it is clear that as a new man on the job when the veteranappeared 11 he was-a likely prospect for lay-off.And, although Wallerwas not retained when the veteran who was hired to replace him failedto show up for work, we do not attach any overriding significance tothis incident, as did the Trial Examiner. The ,record discloses in thisconnection that, when Waller subsequently appeared at the plant insearch of a job, several of the Respondent's supervisory personnel, in-cluding Superintendent Flynn who probably made the original de-cision to replace Waller, attempted to find an opening for him.Wethink it doubtful that these efforts would have been 'exerted on hisbehalf had his discharge been motivated by anti-union considerations.Moreover, Waller himself did not feel that he was being discriminatedagainst at the time; for, when asking to be put back to work, he con-ceded that "the G. I. had priority."Finally, while the record sup-ports the Trial Examiner's finding that Waller was later ordered outof the mill by Gerhart, it further appears that the latter acted in thismanner because he was incensed over the reported fact that Wallerhad made certain derogatory remarks about him.Under all the facts and circumstances, we are not convinced thatthe record supports the Trial Examiner's finding that Waller was dis-.criminatorily discharged.As to the termination of Ozie Stephens on November 6, 1946, theTrial Examiner found that, upon learning that Wilson, a fellow em-ployee with Stephens on the slasher, was leaving, the Respondent actedin a manner which was designed to force Stephens to quit and thatit accomplished that purpose in violation of Section 8 (3) of the Act.We do not agree.On November 6, Stephens and Wilson were the Respondent's onlyslasher operators.It also appears that approximately 6 weeks is re-quired to learn this operation. In view of these facts, we think itunlikely that the Respondent would, upon learning of the departureof Wilson, intentionally endeavor to rid itself of Stephens.Moreover,n His last employment with the Respondent began during the middle of July or the firstof August. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere is additional evidence in the record,not appearing in the Inter-mediate Report, which discloses Stephens'fixed intent to quit if hisdemands,upon Wilson's departure,were not met.Thus, employeeDavid Caldwell credibly testifiedthat itwas "general knowledge," aweek before, that Wilson wasgoing to resignand that Stephens tolda group of employees'during the week that he was not going to run theslasher by himself andthat theywould have to give him a raise "beforehe turned a top."Underthese circumstances,we find that Stephenswas not constructively discharged, as the Trial Examiner found, butthat he voluntarily quit because of a dispute overworking conditions.On the basis of the foregoing, we shall dismiss the complaint as toPreston Daniels, Roy Waller,and Ozie Stephens.3.We agree with the Trial Examiner that there was a calculatedtiming of the wage increase announcement on February 24, 1947, undercircumstances which could have but one effect-that of inducing em-ployees to vote against the Union in the election several days later.We therefore find, as did the Trial Examiner, that by such action theRespondent interfered with the conduct of the election of February 28,1947, and deprived the employees of the freedom of choice contem-plated by the Act.We shall accordingly set aside that election anddirect a new election at such time as the Regional Director advisesus that the circumstances permit a free choice of a bargaining repre-sentative among the employees here concerned.12THE REMEDYHaving found that the Respondenthas engagedin unfair laborpractices,we shall order it to cease and desist therefrom and take cer-tain affirmative action which we find necessary to effectuate the policiesof the Act,as amended.The Trial Examiner also found that the Respondent violated Sec-tion 8 (1) of the Act in the manner hereinbefore set forth.However,his iecommended order did not contain any provision directed particu-larly to such violations.We are of the opinion, upon the entire record,that the commission in the future of such acts of interference and ofother unfair labor practices may be anticipated from the Respondent'sconduct in the past.We shall,therefore,order that the Respondentcease and desist from such conduct, and from in any other mannerinfringing upon the rights guaranteed to its employees in Section 7of the Act.12 "This Board has held in a number of cases that the award or announcement of wage...benefits just before an election...constitutes sufficient interference to require thesetting aside of an election"Matter of Hudson Hosiery Company,citedsupra,footnote 6. MAGNOLIA COTTON MILL CO., INC.ORDER97Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Magnolia CottonMill Co., Inc., also known as Cotton Mill Division of N. & W. OverallCompany, Inc., Magnolia, Arkansas, and its officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Textile Workers of Amer-ica,A. F. L., or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or by dis-criminating in any other manner in regard to their hire and tenureof employment, or any term or condition of employment;(b) Interrogating its employees concerning their knowledge of thereasons for, or the progress of any union organizational activity atthe plant;(c)Threatening to close its plant or employ other economic reprisalsagainst its employees if United Textile Workers of America, A. F. L.,or any other labor organization, succeeds in unionizing the plant;(d)Prohibiting union activity on company property during theemployees' non-working time;(e)Assisting its employees in procuring their withdrawal fromUnited TextileWorkers of America, A. F. L., or any other labororganization ;(f)Announcing, promising, or granting wage increases or othereconomic benefits, so as to interfere with, restrain, or coerce its em-ployees in the exercise of the right to self-organization, to form labororganizations, to join or assist United Textile Workers of America,A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act;.(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed by Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Clifton Rogers immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges;(b)Make whole Clifton Rogers for any loss of pay he may, havesuffered by'reason of the Respondent's discrimination against him by 98DECISIONSOF NATIONALLABOR RELATIONS BOARDpayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the period from the date ofhis discharge to the date of- the Respondent's offer of reinstatement, lesshis net earnings during said period;(c)Post at its plant in Magnolia, Arkansas, copies of the noticeattached hereto, marked "Appendix A." 13Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being signed by the Respondent's representative, be posted by theRespondent, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material;(d)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent discharged Loyce Hendricks, Preston Daniels, RoyWaller, and Ozie Stephens in violation of Section 8 (3) of the Act, be,and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the election held on February 28,1947, among the employees of the Magnolia Cotton Mill Co., Inc., alsoknown as Cotton Mill Division of N. & W. Overall Company, Inc.,Magnolia, Arkansas, be, and it hereby is, set aside.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in UNITED TEXTILE WoRB-ERS OF AMERICA, A. F. L., or any other labor organization of ouremployees, by discharging or refusing to reinstate any of our em-ployees or by discriminating in any other manner in regard totheir hire and tenure of employment, or any term or condition ofemployment.WE WILL NOT interrogate our employees concerning their knowl-edge of the reasons for, or the progress of, any union organizationalactivity at the plant.is In the event this Order is enforced by decree of a Circuit Court of Appeals, there shallbe inserted in the Notice,before the words, "A DECISION AND ORDER"the words, "ADECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." MAGNOLIA COTTON MILL CO.,'INC.99WE WILL NOT threaten to close our plant or employ other eco-nomic reprisals against our employees if UNITED TEXTILE WORK-ERS OF AMERICA, A. F. L., or any other labor organization, suc-ceeds in unionizing the plant.WE WILL NOT prohibit union activity on company property dur-ing the employees' non-working time.WE WILL NOT assist our employees in procuring their withdrawalfrom UNITED TEXTILE WORKERS OF AMERICA, A. F. L., or any otherlabor organization.WE WILL NOTannounce, promise, or grantwage increases orother economic benefits, so as to interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist UNITED TEXTILE WORK-ERS OF AMERICA, A. F. L., or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed bySection 7 of the Act.WE WILL offer to Clifton Rogers immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights or privileges pre-viously enjoyed, and make him whole for any loss of pay sufferedas a result of the discrimination.All our employees are free to become or remain members ofthe above-named Union or any other labor organization.Wewill not discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employee be-cause of membership in or activity on behalf of any such labororganization.MAGNOLIA COTTON MILL CO., INC.,also known asMAGNOLIA COTTON MILL DIVISION OFN. & W. OVERALL COMPANY, INC.Employer.Dated-----------By----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATEREPORT AND RECOMMENDED DECISIONMr. George H O'Bi ren,for the Board.Messrs. H. V. WatkinsandE. R. Edwai ds,both of Jackson, Miss., andMi. Gor-don Get hart,of Magnolia, Ark., for the Respondent.'Messrs. James A. Bain, J D. McPherson,and SV. Zinni.,all of I ittle Rock, Ark.,for the Union.STATEMENT OF THE CASEOn August 16, 1946, the United Textile Workers of America. A. F L. hereincalled the Union, filed with the Regional Director for the Fifteenth Region (NewOrleans, Louisiana), as the agent of the National Labor Relation's Board, hereincalled the Board, a charge alleging that the Magnolia Cotton Mill Company, Inc.,and N. & W. Overall Company, Inc., had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section S (1) and (3)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Thecharge was docketed in the Fifteenth Regional Office as Case No 15-C-1205OnSeptember 4, 1946, the Union filed with the Board, a petition for certification ofrepresentatives pursuant to Section 9 (c) of the Act, which was docketed in theFifteenth Regional Office as Case No 15-R-1933On September 10, 1946, theUnion filed with the Board a Waiver. wherein the Union waived its charges ofunfair labor practices filed in Case No. 15-C-1205 insofar as such charges mightconstitute a basis for objection to any proceedings in 1.3-R-1933 including abasis for protesting or objecting to the results of any election which the Boardmight order conducted in 15-R-1933.A hearing was held on the Union's petitionatMagnolia, Arkansas, on October 2:,, 1946On January 10, 1947, the Boardissued its Decision and Direction of Election in the matter and pursuant theretoan election by secret ballot was conducted on February 2S, 1947, by the RegionalDirector of the Fifteenth Region, among certain of the Respondent's employees,in a unit found to be appropriate for the purposes of collective bargaining in theBoard's Decision and Direction of Election before mentioned.The certifiedTally of Ballots gave the results of the election to be :Votes cast for United Textile Workers of America, A. F. L------------- 20Votes cast against the Union---------------------------------------- 101Challenged ballots--------------------------------------------------6On March 5, 1947, the Union filed objections to the conduct of the election withthe aforesaid Regional Director.Thereafter. on Api it 22. 1947, the RegionalDirector' issued his Report on Objections, finding that the objections raisedsubstantial and material issues with respect to the conduct of the election andrecommending that the election be set asideOn May 1, the Respondent filedexceptions to the Regional Director's Report on Objections.Meanwhile uponan amended charge duly filed April 15, 1947, by the Union, the Board; by its1947,-alleging that the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the Act Copies of the complaint, together with notice of hearingthereon, were duly served upon the Respondent and the UnionWith respect to the unfair labor practices the complaint alleged in substance:that the Respondent (a) discharged and refusedto reinstate certain named1The reportwas issuedby an ActingRegionalDirector. MAGNOLIA COTTON MILL CO., INC.101employees because of their membership in and activities on behalf of the Union,(b) compelled its employees to hear arguments against the Union, (c) made anti-union speeches to its employees and distributed anti-union letters to them, (d)held out promises of future benefits conditioned upon the Respondent's employeesremainingunorganized, (e) granted wage increases and promised wage increasesas part of its anti-union campaign, (f) inters ogated its employees regarding theirunion membership, (g) threatened employees with discharge because of theirunion membership, (h) threatened to close its plant if its employees organizeda union, and (i) that by the foregoing acts and conduct the Respondent inter-fered with, restrained, and coerced its employees in the exercise of the rights8 (1) and (3) thereofOn May 1, 1947, the Respondent filed a motion for a Bill of Particulars withthe Regional Director, who granted the motion.The Bill of Particulars wasfurnished.Pursuant to notice a hearing was held May 5 to 8, inclusive, at Magnolia,Arkansas, before Louis Plost, the undersigned Hearing Examinei, duly designatedby the Chief Hearing Examiner.All the parties were representedFull oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all partiesAt the opening of the hearing the Board moved to amend its Bill of Particularsand complaint.The undersigned granted the motion as to the Bill of Particularsand denieditas to the complaint.The Respondent then filedan answer, inwhich it denied that it had engaged in any of the unfair labor practices allegedin the complaint, averred that two of the employeesnamed hadvoluntarilyquit, that one had been a temporary employee whose services had no longerbeen required, and that two had been discharged for cause.At the close ofthe hearing the undersigned granted, without objection, a motion by the Boardto conform all the formal documents to the proof with respect to the spellingof names, andas to places, dates andsimilarmatters.An opportunity wasafforded allparties to argue orally on the record and to file briefs, findings offact and conclusions of law, or both, with the undersigned.No oral arguments°were presented.A brief has been received from the Respondent.Meanwhile the Board having considered the Union's objectionsto the conductof the election in Case 15-R-1933, theRegionalDirector's report thereon, andthe Respondent's objections to the report, directedon May7, 1947, that a hearingbe held on said objections and directed that hearing in Case No. 15-R-1933be consolidated with Case No. 15-C-1205.The undersigned had no officialknowledge of the Board'saction untilafter the close of thehearing in CaseNo. 15-C-1205All parties were duly notified of the Board's action and upon due notice theconsolidated-hearing was reopened at Magnolia, Arkansas, on May 16.Allparties were in attendance.The parties stipulated that the evidence presentedin both cases should be consideredbinding ineither or both cases.Full oppor-tunity to be heard, toexamine and cross-examinewitnesses, to introduce evi-dence bearingupon the issues,and to argue orally on the record was affordedall the parties.At the close of the hearing the time previously set for the filingof briefs,conclusionsof law and findings of fact, or both, was extended by theundersigned.No oral arguments were made; however, the representative of theUnion madea statementon the record.Upon the record thusmade and from his observationof the witnesses, theundersigned makes thefollowing:809095-49-vol 79-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTThe Board has found in its Decision and Direction of Election in 15-R-1933that : "Magnolia Cotton Mill Co., Inc., also known as Magnolia Cotton MillDivision of N. & W. Overall Company, Inc., a Virginia corporation, is engagedat Magnolia, Arkansas, in the manufacture, sale and distribution of cottonpiece goods.During the 6-month period ending June 30, 1946, the employer[Respondent] purchased raw materials valued in excess of $150,000, of whichapproximately 2 percent was shipped from points outside the State of Arkansas.During the same period the employer [Respondent] purchased finished goodsvalued in excess of $250,000, of which 99 percent was shipped to points outsidethe State of Arkansas."On the above facts the Respondent admitted and the Board found the Re-spondent to be engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, affiliated with the American Federationof Labor, is a labor organization admitting employees of the Respondent tomembership.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint and coercion1.The organization of the UnionThe first organizational meeting of the Union was held on Sunday, August 11,1946.Fred Looney testified that some time prior to the first meeting, one Ross, anorganizer for the Union, discussed the formation of a union among the Respond-ent's employees with him and that thereafter Looney discussed the matter with,other employees of the Respondent and made arrangements for the first meet-ing.Among those contacted by Looney was employee Clifton Rogers who tes-tified that Looney first talked to him about the Union "two or three weeks"before the first meeting.Loyce Hendricks testified that late in July or earlyin August a stranger, who identified himself as a union organizer, approachedhim and a group of the Respondent's employees "out by the side of the mill"and after first explaining his mission asked Hendricks to join the Union.Hen-dricks thereupon joined.Roy. A. Waller testified that he first heard of theUnion from Hendricks about 1 week prior to its first meeting.Waller furthertestified that on the day before the first meeting he discussed the proposed Unionwith fellow employee Brewster who expressed disapproval of the Union.Onthe same day after Waller's shift was over he held a conversation with UnionOrganizer Ross "just outside the door" of the Respondent's plant. Several otherswere present during the conversation, among them one Phillips, the foreman ofthe Respondent's weaving department.During the course of the conversationRoss invited Waller to attend the meeting to be held the following day.,At the Union meeting held August 11, an organization committee and tem-porary officers were selected and application cards were issued for distributionamong the employees,None of the above related testimony was denied, and is credited by the under-igned. MAGNOLIA COTTON MILL CO., INC.103The undersigned finds that the organizational effort toward a union was knownto the employees of the Respondent at least 2 weeks prior to August 11, 1946, andwas known to the Respondent through Foreman Phillips on August 10, 1946.2.Address to employees by Manager Gordon Gerhart.Gordon Gerhart, manager of the Respondent's plant, testified that he had noknowledge of the attempt of the employees to form a union until about 10 a. in.,Monday, August 12, at which time Ray Machen, overseer of the weaving room,had Murphy, a cloth room overseer, and Flynn, at that time the plant super-intendent, came to him, told him of the Union meeting of the previous day andgave him the names of those attending the meeting. At the same time Macheninformed Gerhart that Looney, who is Machen's brother-in-law, was in the Union,and Murphy told him that Murphy's sister-in-law had been solicited for mem-bership in the Union in the plant.Murphy and Flynn also informed Gerhartthat application cards for membership in the Union were being circulated.Gerhart testified that about 1:15 or 1:30 p. in. he decided to address the em-ployees and without previously consulting the Respondent's home office hepersonally typed a speech to be delivered and then instructed the superintendentto have all employees within the mill assembled, and also to notify any employeewho might be near the mill to attend 2 At approximately 2:30 p. in. the powerwas shut off and some 85 of a total of 135 employees were assembled. Gerhartfurther testified he thereupon told the employees that he had two documents hewould read to them, "one which was a copy of a wage increase notice and I hadplaced on the bulletin board the past Saturday."According to Gerhart's testi-mony he then "proceeded to read a copy, a carbon copy of the wage increase. Ihad in my hand." This notice is more fully discussed at a later point in thereport.Following the reading of the notice according to Gerhart he then read hisprepared speech, without deviating from the prepared text.The prepared textof Gerhart's speech states in, part :First the law clearly states that the management shall not coerce or inter-fere in any way with the workers right to organize-you can join or re-frain from joining whichever you prefer but on the other hand it is againstboth the state as well as national laws to force or coerce an employee tojoin any union by such means as the threat of losing one's job or anythingalong this line. (One of our employees'has been doing this he will be dis-charged.)About the unions they may be alright, I don't know, but I do know thatfor mill this size which has been in operation for only 18 years and whichhas lost during that time $112,000.00 it would have a mighty difficult timetraveling along out of the red and attempting to meet present union demands.We will operate along the best we can, paying the highest wages we canbut anyone should know that a mill consistently losing money will eventu-ally pass out of existence and very few mills ever seem to operate success-fully once they have been put thru the wringer.In my opinion your management would be doing a gross injustice to itsworkers without approaching them in this manner urging their most earnestsober judgement before taking any step that might later prove to be preju-dicial to their best interests..There may be many mills operating smoothly and profitably under theunion contract but if there are there has never been much publicity given to2 The record shows that the Company maintains a residence "mill village" for employeesadjacent to the plant. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch operations while on the other hand there have been any number of millsclosed down as long as 4 mos or longer due to squabbling and wranglingamong fellow employees as well as rival union interests.No.one will be fired or discriminated against for either advocating orarguing dig inst a union contract for this mill so long as it is not done oncompany time but anyone soliciting for or against the union on companytime will be discharged immediately at the discretion of the management:In other words we want you to mind your own business and do the job you arepaid to do while you are on company timeAlso if wv,^ have any mathematical experts among you who can show ushow to pay higher wages than we have just granted we would welcome theiradvice.Are there any questions? If not . .That's All.Gerhart testified, that he began the reading of his prepared text with thestatement "Now I have another paper that I will read word for woad."How-ever witnesses called by the Board testified that Gerhart did not confine hisremarks to the prepared text but deviated therefrom in large measureLoyce Hendricks testified that Gerhart held two papers in his hand as he spokebut that he did not confine himself to the documents and in the course of hisremarks Gerhart told his audience "that anyone that had anything to do withthe union, any part of it, they would be automatically discharged."Preston Daniels testified that he heard Gerhart's speech and understood himto say that any employee who joined the Union or had anything at all to do withitwould be dischargedOzie Stephens a testified that he heard Gerhart's speech, and observed thathe held two papers in his hand and that as Gerhart spoke he would look atthem [the papers] once in a while but not very often" and that during thecourse of his remarks Gerhart said "he was going to fire anybody that had any-thing to do with the union at all, automatically fire them."Carrie Alton Stephens testified that he heard Gerhart say in the course of hisspeech to the employees that -if anyone had joined the union or had anythingin the union, well, he could fire them and there was no way anyone couldprevent it."L.M. Beeson, called by the Respondent, testified that he stood within 10 feetof Gerhart as he delivered his address to the employees, and that Gerhart readthe speech.EllisWoelredge, called by the Respondent, testified that Gerhart read thespeech.David Caldwell testified similarly.The notice of the wage raise, which according to Gerhart's testimony wasposted on the Saturday preceding the address made on Monday, was introducedin evidence.The body of the notice is typed in red ink, the date on the notice isin black ink. The reason for the two colors was explained by Gerhart in his testi-mony and is the subject of further comment hereafter.Mrs Fred Looney testified that she stood 8 or 10 feet from Gerhart during thedelivery of his speech to the employees. She testified that she observed the twopapers in Gerhart's hand and that she particularly noted that the wage increasenotice he read was typed in red.Mrs Looney testified that Gerhart read his main speech and corroborated thecontents of the speech in some detail, however, she testified that she saw a copySometimes referred to as "Stevens" in the record. -MAGNOLIA COTTON MILL CO., INC.105of the speecliand read it "the night before last'-' and that hei memory of theevent had been thereby refreshedFrom his observation of the witnesses and from the entire record the under-signed does not credit the testimony of Gerhart and those testifying that heconfined himself to a mere reading of a prepared document to the Respondent'semployees on August 12, 1946, and finds that the accounts of the witnesses Hen-dricks,Daniels and Ozie Stephens are the more accurate versions of the factsand finds that Manager Gordon Gerhart, in his speech to the employees as hereinabove related, did state to the Respondent's employees that those of them whojoined the Union would be discharged theretorMoreover Gerhart's auditorswere in fact a captive or compulsory audienceThey were assembled on theRespondent's orders, apparently could not leave at will and did not have theprivilege of offering counter argumentThe undersigned finds that the manner in which the meeting of the employeesto listen to Gerhart's addiess to them was arranged and the nature of the audi-ence so created, is of itself a violation of the Act 4The Respondent contends that Gerhart's address to its employees falls withinthe protected area of the Constitutional guarantee of free speech and hence is inno way violative of the ActThe undersigned finds no merit in this contention.Assumingarguendothat Gerhart confined his remarks to his prepared text, in,the opinion of the undersigned the prepared text itself goes beyond the properexercise of the right of free speech. In the prepared text Gerhart pointed out, thatthe mill which the Respondent had recently acquired had operated at a heavyloss: that it mill "consistently losing money," would "ei entually pass out of exist-ence" ; that "any number" of mills had been closed because of unionsAs Member Gerard D Reilly stated in his concurring opinion inVan Raalte,Inc.,andAnieiican Federation ofHosieryWorkers, CIO,involving a similarsituation, "An argument couched even in bitter terms, if specific, i ould be permis-sible.This employer, instead, chose to implant fear in his audience . . ." 5Moreover. the undersigned has found that Gerhart coupled with his prepared textdefinite threats of discharge of any employee joining the UnionA threat ofeconomic reprisal clearly is without the area of protection afforded by the Con-stitutional guarantee of free speech as applied to labor relationsThe undersigned therefore finds on the entire record that the speech deliveredto the Respondent's employees on August 12, 1946, including the manner inwhich the employees were assembled to hear it. and the nature of the audienceso created,was violative of the Act.3.The wage increasesGerhart testified without contradiction that the Respondent made a generalwage increase of approximately 10 percent on February 18, 1946. On March 10,the Respondent announced a second wage increase of approximately 5 cents perhour.This increase was made in conformity with an O. P. A. authorization per-4 SeeMatter of Clark Brothers Co., Inc,70 N L R B 802.SeeVan Raalte, Inc,andAmerican Federation of Hosiery Workers, CIO,69 N L R. B.1326.While an employer may state facts within the orbit of the dispute,express his opinionon the merits,and even express leis hostility to unions or their representatives,he may notfind protection in the First Amendment for utterances which amount to coercion or threatsof reprisalN L. R. B v Trojan Powder Co ,3 cir , 135 F (2d) 337, cited with approvalin :Thomas v.Collins,323 U. S. 516; 538. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitting a higher selling price for the Respondent's product which would absorbthe raise.Gerhart admitted, however, that approvalfor usingthe March payraise as authorityfor raisingthe selling price of the Respondent's products wasnot received from the O. P. A. until September 5, 1946.The record is clear that the February and Marchincreaseswere put in effectprior to the advent of the Union in the Respondent's plant.Gerhart further testified that on Saturday, August 10, between the hours of 5,and 6 p. m. he posted a noticeannouncinga general increase in wages of ap-proximately 10 percent.The notice, which was introduced in evidence, was typed in red with the excep-tion of the date which is in black. Gerhart testified that he typed and posted thenotice himself.He explained that after he posted the notice on Saturday helearned of the Union's organization and then realized that the date might becomean issue andtherefore on the following Monday or Tuesday removed the notice,typed in the date (August 10) and replaced the notice on the bulletin board.Gerhart testified that in the latter part of July :... we wrote them [0. P. A.] and made up our papers for the Wage Stabiliza-tion Board, requesting approval for an additional increase so as to qualifyfor the Band AA price. That came through some time in August-there wereso many orders and directives which came through it is hard to rememberthem all. I wrote Mr. Turner the President, [of Respondent], that we wereadjusting our prices in accordance with the wage increase and he said goahead and give the wage increase.Q. (By Mr. WATKINS) Mr. Turner's approval of the increase was the tele-phone call that came through Friday, August 9? 7A. Yes, sir.Q.Now Mr. Gerhart, you had been working on that wage increase forseveral months,had you not?A.We stayed keenly alive to Special Order No. 131. There were beingamendments filed every day, some thirty-six amendments were filed, and bythe time we thought we had ours all figured up and it was in proper form,another amendment would come through and we had to start from thebeginning.Q. You had approval for that raise, that last raise?A.We worked it out for them according to the last amendment.******TrialExaminerPLOST. I want to ask a question or two here in order to getthis clear.I don't want to interfere, but on this wage increase, which is thethird one we are talking about, the one made August 12, the one you have beewtalking about last, you say that it was not necessary to ask the O. P. A. forpermission to make that raise before you made it?The WiTNEss. It was not necessary to ask the Wage Stabilization Boardfor approval to grant that increase.Trial Examiner PLosT. But before you could use that increaseas a spring-board to get your higher O. P. A. prices, you had to then get approval fromthe Wage Stabilization Board?The WrTNEss.Yes, sir.-T Gerhart testified that hisauthority to make the August wageincrease was authorizedby the Respondent's presidentthrough a telephone call receivedduring a regular overseers'meeting, andthat he thereuponso informedthe overseers present. MAGNOLIA COTTON MILL CO., INC.107Trial Examiner PWST. Now,then, just what work and what papers did youfilewith the Wage Stabilization Board, or with any other governmentalBoard prior to August 12 in order to enable you to get the August 12 raise?Mr. WATKINS[addressing the witness].I will hand you the file on that.Trial Examiner PLOST. I would like to have the dates of that put in so,there will not be any argument about it.The WITNESS.I don't think that March 10 approval was had untilSeptember 5.Trial Examiner PLOST. I am talking about August 10. I want to knowwhat you filed and when you filed it whom you filed it with.*******(By Mr. WATKINS attorney for Respondent)Q. Do you have any papers or documents from your original file which willshow the Examiner anything in reference to the raise of August 12?A. Yes, Sir. I think it would probably be well if we introduced-Trial Examiner PLOST. I asked the witness to tell me what he had done-and what documents he had to show what he had done in order to obtainpermission from the War Labor Board or the Wage Stabilization Board to-grant a wage increase of August 12, 1946.He has testified that prior toAugust 12,1946, he spent a great deal of time writing to these various govern-mental bodies in order to get this Commission to grant this wage increase,and I wanted to see just what he had done.Mr. WATKINS.I suggest that we let Mr. Gerhart in his own words andwith his own documents tell what he had done.The WITNESS.I probably misunderstood your original question.I did notinfer from it that you had reference to the particular wage increase granted.August 12, but that you just wanted a general idea of how we arrived atthe basis of those increases.Trial Examiner PLOST. I am sure that I particularly referred to the thirdwage increase and particularly referred to August 12, 1946, and particularlyasked you to tell me or to show me from your documents just what you haddone prior to August 12 in order to get that wage increase set up.The WITNESS.Well, Mr. Examiner,you don't ask the Wage StabilizationBoard of prior approval of any wage increase.Trial Examiner PLOST. I know you testified to that.You testified if bremember the testimony,and if necessary,we will read it back, you testified,that prior to August 12, substantially your testimony was that you had spenta great deal of time and left the impression with me that you had conductedconsiderable correspondence here and there and elsewhere in order to setup this August 12 wage increase.If you had not done anything like that-The WITNESS.I was under the impression that you referred to the generalwage increase.We had spent considerable time before August 12 to secureapproval of the March 10 increase.We did not spend any time with agenciesfor the August 12 wage raise.Trial Examiner PLOST.That seems to answer the whole business.******By Mr.WATKINS :Q. There was no correspondence with any governmental agency in referencesto the August 12 increase until after the increase was made effective?A. That is correct. 108DECISIONS--OF -NATIONALLABOR RELATIONS BOARDQ I will make this brief : Did the correspondence with the War Stabiliza-tion Board on the March 10 increase extend long past August 12?A. That is correctQ Didn't the qualifications for the March 10 increase for the 0 P A.Band have to be secured before the August 12 increase could even be sub-mitted?A That is correct.That is the only tie-in that we have found.Trial Examiner PLOST. When was the March 10 wage increase finallyapproved?The WITNESS. September 5, 1946Trial Examiner PLOST. That was approximately a month after you madethe announcement of the August increase?The WITNESS It was less than a month, about three weeksThere is a conflict in the testimony of various witnesses, some of whom testi-fied that the wage increase notice hereinabove referred to was not posted untilthe day Gerhart addressed the employees, Monday. August 12, and others whowere equally certain that they saw the notice on the bulletin board on Satur-day,August10The undersigned does not deem it necessary to resolve thisconflict inasmuch as it has been found that the Respondent had knowledge ofthe Union's organizational effort on Satuiday, August 10, through the conversa-tion of employee Waller and Organizer Ross held in the piesence of ForemanPhillips.Although Gerhart testified that he had no knowledge of the union activi-ties of the Respondent's employees on Saturday, August 10, the undersigned, onthe entire record, does not credit this denial of Gerhart and it is inferred thatGerhart did have such knowledge at the time he posted the notice hereinabovereferred to.Hendricks testified that prior to the date of Gerhart's speech a notice, type,.on the Respondent's letterhead paper, to the effect that the Respondent was unableto grant a wage increase because the plant was operating at a loss, was posted onthe bulletin boardOzie Stephens testified that about 10 or 12 days before Gerhart's speech to theemployees he saw a notice to the effect that no wage raise would be made becauseitwas against the law.In his testimony in response to questions by the Respondent's attorney, Gerhartadmitted that sometime in July the Respondent posted a notice that wages couldnot be raised because of the Wage Stabilization Board and at a later point inhis testimony denied posting the notice.In all his testimony Gerhart was evasive and gave the impression of deliber-ately not only coloring his testimony but attempting to withhold factsHe didnot make a favorable impression on the undersigned.The undersigned does notcredit Gerhart's testimony but does credit the testimony of Hendricks and OzieStephens and finds that sometime prior to August 12, the Respondent posted anotice to the effect that it could not make any wage raises because of rulings ofthe Wage Stabilization BoardThe undersigned further finds that the notice of a general wage raise effec-tiveMonday, August 12, 1946, was posted as a method of combating the 'Unionand was intended to hinder the Respondent's employees in their efforts towardorganization.The undersigned further finds that the wage raise announcedin the notice, when made, was granted fot the same purpose and with the sameintent. MAGNOLIA COTTON MILL CO., INC.109The Petition for Certification of Representatives in 15-R-1933, was filed'September 4, 1246.An election to determine a bargaining representative washeld by the Board among the Respondent's employees on February 28, 1947The Board notified the Respondent of the filing of the petition in 15-R-1933on September 18, 1946.On October 15, 1946, the Respondent announced a general wage increase to beeffective October 21.On, February 24, 1947, 4 days before the election ordered by the Board in15-R-1933, the Respondent announced another wage increase by posted notice.Gerhart testified that the February raise was made because wage increaseswere general in the industry at the time.Gerhart further testified with reference to the February 24 raise :Q.What you did was to bring wages up to meet the Union scale'?A Not exactly. It was pretty close to itWe did bring it up to meet thisscale right here.That was as close as we thought we could come to it.Concludingfindings onthe pay raises made by the RespondentThe record is clear that the wage raise effective August 12, 1946, was madeby the Respondent to combat the self-organizational efforts of its employeesTheannouncement of the wage raise on February 24, 1947, just 4 days before anelection to determine whether or not the Respondent's employees would be repre-sented by the Union, showed an undue lack of restraint on the part of the Re-spondent and as it was admittedly designed to meet the wage scale sought bythe Union its timing leaves no doubt with the undersigned that it was intendedto be and was in fact an anti-union device intended to thwart the Union, destroy'the effectiveness of its appeal to the employees, and in this manner hamper theirefforts toward organization.The pay raises, being made at the very time theRespondent first learned of its employees' efforts to form the Union, and con-tinuing until just before an election which was intended to record their desires,were clearly utilized as a weapon to destroy their organizational effortThe undersigned so finds.4Other acts of intimidation, restraint, and coercionFred Looney, a witness called by the Board, who proved to be reluctant if nothostile. testified that he has been in the employ of the Respondent for the past13 years'Looney is a brother-in-law of Ray Mlchen, an overseer in the Re-'spondent's weaving department and who was also Looney's foreman.Looneymet the Union organizer some time before the initial Union meeting, the arrange-ments for which were made by Looney and which was held on August 11. Atthe meeting Looney was elected treasurer. Looney further testified that he didnot hear Gerhart's speech but that on the day following the speech he was calledto Gerhart's office, it being the first time he had ever been called into the office.Looney testified that upon arriving in Gerhart's office :Well, we got to talking about the situation there in the mill and which hehad spoken before, the improvements they were planning on making. Thefirst time, to the best of my memory, I don't think he even said anythingabout the Union.8None of the witnesses made any distinction between the Respondent and its predecessorwhom the Respondent replaced. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD,On the following day Looney was again interviewed by Gerhart, and again on,the day thereafter.Looney testified thatduring this conversation Gerhart "wastrying to find out what got all that started out there, what was the trouble," butthat Looney "didn't tell him any thing."Thereafter Gerhart called Looney to the office for a fourth conversation on-the Thursday following the Union meeting and called him again on Friday fora fifth conversation.Looney testified that during all these conversations con--ditions inthe mill were discussed, and no real conversation regarding the Unionwas held between the two men.He also testified that at one of their meetings,-Henry Flynn, the Respondent's then superintendent,' Thad Murphy, a foreman,and Mrs. Murphy were also present. Looney testified that the meetings all oc--curred within 1 week and were "one right after the other" and that during theinterviews he was asked by Gerhart how the Union was coming along, if the;majority of the employees had joined, stated that the mill could not operateunder union rules and also that Gerhart would tolerate no union activities inthe mill 10Looney testified that on a later occasion, Gerhart asked him when the Unionintended to have the election.From Looney's testimony the time of this con-versation can be fixed at being sometime early in December or shortly before-December 1946.Looney further testified that some time prior to December 7, 1946, he returnedthe money which had been paid to him as Union treasurer by the Union's mem-bers to those members who had entrusted these funds to him. Looney admittedthat no action had been taken by the Union which authorized him to return thedues money to the members. On December 7, 1946, Looney notified the Unionorganizer by letter of his action and at the same time withdrew from membership.Looney's above-related testimony was not denied and is credited by the under--signed.AMrs. Fred Looney, who is also employed by the -Respondent, testified that shewrote the letter apprising the Union organizer that she and her husband werewithdrawing from the Union and that Fred ;Gooney had returned the dues pay-ments to the members. She testified without contradiction that after writing-the letter, which was signed by both Fred Looney and herself, she took it in anunsealed envelope to the Respondent's office and delivered it to Gerhart, leavingit for Gerhart to mail.Mrs. Looney further testified that Gerhart asked her towrite the letter.Recalled as a witness for the Respondent, Mrs. Looney testifiedthat prior to writing the letter of resignation she called on Gerhart at his office,and was assured by him that the Union affiliation of her husband and herselfwould not in any way prejudice their employment with the respondent.Mrs.-Looney testified :9 Or assistant superintendent,the record is not clear as to Flynn's exact title.to Looney further testified that on the Sunday following the Union meeting and after allof the above-related conversations between himself and Gerhart he received word to callat the home of one Blewster,an officer of a local bank. Looney and his wife called atBlewster's home whereupon Blewster asked "what started all that mess out there " Blew-ster questioned Looney regarding the Union, and stated that he (Blewster) "would see if he,couldn't get things straightened out."Gerhart denied that the Respondent asked Blewster to talk to Looney, but did testifythat Blewster reported the incident to him.The record shows that Blewster projected himself into the Union affairs of the Respond-ent's employees as a "volunteer"and that his action is not attributable to the Respondent.The undersigned so finds. MAGNOLIA COTTON MILL CO., INC.111To prove that Mr.- Gerhart did not influence us in any way to get out ofthe Union, I am going to tell this instance ... I made up my mind thatI wanted some Christmas things, and my husband would say that Mr. Ger-hart might fire us and so and so, and I made up my mind that I wasgoing to tell him and he could fire us, or he could tell us if he was going tofire us or what. I wanted to get some things for Christmas, and Fred wouldsay not to spend my money, and I went to him and told him just what Itold Mr. O'Brien.On examination by the attorney for the Board Mrs. Looney testified further asfollows :Q.Whether there was any substantial reason for it or not, you actuallywere afraid that you might be discharged if you continued with your mem-bership with the Union, weren't you?A. No, not after talking to Mr. Gerhart.I wasbefore.Q.Mr. Gerhart reassured you?A. He told me at the office, "I want you to understand that I don't dischargepeople for working for the union."Q. That is when you gave him the letter?A. No, that was after I talked to him.Q. The same day?A. No, sir.Q. How long after?A. I guess it was-he asked me for it one day and I was sick a day ortwo after then, maybe it was the next day.Mr. O'BRIEN. That is all.Gerhart denied that he asked Mrs. Looney to write the letter of resignationto the Union's officials.From the entire record the undersigned credits Mrs.Looney and finds that Gerhart did ask Mrs. Looney to send a letter of resignationto the Union and that at Gerhart's request she did write such a letter and de-livered it to Gerhart in an open envelope and that Gerhart, or someone acting onhis instructions, did thereafter mail the letter in the envelope previously ad-dressed by Mrs. Looney.ConclusionThe undersigned finds it significant that immediately following the Union'sfirstmeeting and the address delivered to the Respondent's employees by Man-ager Gerhart, he should on five consecutive days interview a rank-and-fileemployee regarding "conditions in the mill" and discuss with him the futureplans of the Respondent; that on one of these occasions supervisory employeesshould also be present ; that during the interviews Gerhart should make inquiryregarding the Union affairs of the employees and make statements to the effectthat Gerhart would tolerate no union activity in the mill. It is also significantto the undersigned that the employee thus singled out for this attention was thebrother-in-law of a supervisor and' was the treasurer of the Union; who followingthese interviews resigned from the Union and without authority of the organ-ization returned their dues payments to his fellow union members.Simul-taneously with this latter action this employee and his wife wrote a letter tothe Union's organizer apprising him of their action, the letter having beendelivered to Gerhart in an unsealed envelope, and having first written the letterat Gerhart's request. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the testimony of Fred Looney and Mrs. Fred Looney, which was in th'e mainundenied, the undersigned infers that Gerhart sought and obtained informationfrom Looney regarding the Union affairs of the Respondent's employees, intimi-dated and coerced Looney and his wife and thereby induced Looney and hiswife to abandon the Union, and by Looney's unauthorized act of returning thepayments of union dues made to him in his capacity of union treasurer, to impartthe fear Looney and his wife had regarding their employment because of theirunion affiliation to their fellow employees5The Respondent's letters to its employeesManager Geihart testifiedthat theRespondent issued four letteis to its em-ployees over his signatureThe letters are datedOctober 31,1946,November 15,1946, February 19, 1947,and February 28, 1947.All theletters Were distributedto the Respondent's employees on pay days,togetherwith theirpay checks.TheFebruary 28 letter was distributed on the day of the election,hereinbeforereferred to.The letterof October31 speaks of the Respondent's efforts to modernize itsplant, which it had recently acquired;tomake beneficial repairs and changes inboth the mill and the mill village;and speaks of the wage increase it made, call-ing attentionto theincrease of August 12, which has been found to have beenmade in order to combat the Union and hinder the Respondent's employees intheir effort toward self-organization.The letter statesinter alga:On August 12th a third general wage increase was granted our employees.(But in spite of this increase there seemed to be a few disgruntled employeeswho seem to think the world owe them a living whether merited or not).The letter closes with the statement that there must be "absolute harmony" be-tween employer and employees otherwise "a house divided is bound to fall "The November 15 letter tells the employees that in order to achieve successthe Respondent "must be able to operate unhampered by outside influences,people who are not interested in where the orders come from or in who is puttingup the money but who are simply interested in advancing their own selfishinterests."The letter then continues :We would suggest that you ask yourself this questionWho would yourather depend on for your regular daily wages?Men who have behind themyears of one successful business achievement after another or by men whommany of you don't even know and whose business ability or integrity youknow nothing about.The letter then assures the Respondent's employees of their right to join or not tojoin a union, but states that it is the Respondent's opinion that a union would not"work to your best advantage" and points out in closing that three States "havealready" outlawed closed-shop contracts and "more are following suit."The letter dated February 19, 1947, which was issued with the February 21pay checks speaks of the election scheduled for February 28, urges all thoseeligible to vote to cast their ballots and assures them that they need fear noreprisals from the Respondent.The letter recites the original attempt to formthe Union and asserts that those first attempting organization have since volnn-tarily informed the Respondent they no longer think a union is needed or wanted ;MAGNOLIA COTTON MILL CO., INC.113.by the employees ; asks why union organizers show such interest in the employeesand are trying "to cram a union down their throats" and answers the questionwith the statement that these organizers are seeking "to fasten themselves on toa pay roll" ; states that the "closed shop" is dead and that all the U'iion proponentscan hope for is the creation of two opposition groups in the mill , '.peaks at somelength of the Respondent's liberal attitude toward employees and its efforts tocreate a modern plant and favorable conditions; states that the Respondent doesnot think a union is needed or that a union would serve the best interests of itsemployees.The letter among all its other arguments against self-organization of employeescontains the following naked appeal to race prejudice :Remember also that professional organizers have always found coloredhelp to be their easiest prey and that they manage as a rule to line them upsolidly at the voting booth to vote their wishes and sometimes it has hap-pened that such a group, even tho a minority, has dominated the entireunion, even herein the South.The letter closes :P. S Whatever your sympathies may have been in the past or whetheryou hold or have made application for a union card, you will still be freeto vote whichever way you wish at the election box.We urge you to vote.In its letter dated February 26, 1947, but distributed on the day of the election,the Respondent speaks of the fact that an "anti closed shop" law had recentlybeen enacted by the Arkansas Legislature, and alleges that rumors beingcirculated that those not voting for the Union might later lose their jobs in theevent of a Union victory are entirely and self evidently false because of the"anti closed shop" statute.From the premise so set up the Respondent thenasks:Do you desire as leaders, men who demonstrate such careless disrespectfor the truth?The Respondent argues in its brief that the letters it issued to its employeesare not in any way violative of the Act, inasmuch as they are legitimate ex-pressions of opinion, free of any coercive statements, and fully protected bythe Constitutional guarantee of free speech.The undersigned finds no merit in this contention.The Respondent's four letters, in the opinion of the undersigned, cannot beviewed singly nor can they be viewed in isolation either singly or as a group.The letters were not written or circulated in a vacuum nor could they be readand interpretedin a vacuumby their recipientsThe Respondent's letters must be considered as a group, and against the back-groundof the Respondent's unfair labor practices.More than the phraseologyof the letters is to be considered, for more enters into the letters than the merewords in which they are phrased.When considered against the proper back-ground, including all the unfair labor practices of the Respondent, the coerciveintent of the Respondent becomes clear and unmistakable, whereas absent thebackground an entirely different interpretation is possible.The undersigneddoes not believe that the Respondent has the right to insist that its letters beconsidered on their phraseology alone, without the setting in which they werewritten, thus obscuring their real meaningThe motive and the intent of thespeaker or writer gives effective meaning to words, and without an evaluationof the intent of him who employs words in an arena where they become weapons,their real weight, value, and effect as weapons cannot be understood 114DECISIONSOF NATIONAL -LABOR RELATIONS BOARDThe undersigned considers the Respondent's letters in this manner and -findsthat in the entire series the Respondent belittles the efforts of its employeesto self-organization ; seeks to drive a wedge between those working towardself-organization ; casts doubt upon the motives of their organizers by imputingselfish and dishonest motives to them, at the same time picturing the Respondentin the most favorable light; adroitly seeks to relieve any employee who mayhave promised to support the Union of any qualms of conscience in the eventof desertion, and,, injects race prejudice into its campaign against the Union.Moreover the Respondent states that it does not think that a Union will servethe best interests of its_employees and that all the Union proponents can suc-ceed in doing is to create two opposing groups of employees.As all the Re-spondent's letters are framed in a background of unfair labor practices, fullyknown to all its employees, the undersigned concludes and finds,that the Respond-ent's letters were all intended to and did intimidate, coerce and restrain its,employees in their efforts toward self-organization and the selection by themof a representative for the purposes of collective bargaining and were thereforenot protected utterances but rather an abuse of the Constitutional right of freespeech as applied to matters affecting unfair labor practices.Concluding findings on interference, restraint and coercionThe undersigned finds that by the speech delivered by Manager Gerhartto the Respondent's employees on August 12, 1946, including the manner inwhich the Respondent's employees were assembled for the purpose of hearingGerhart's speech and the nature of the audience so created ; by the announce-ments of the wage increases made by Respondent as effective of August 12, 1946,October 15, 1946, and February 24, 1947; by the conversations and interviews ofFred Looney by Manager Gerhart over a period of approximately one weekbeginning August 13, 1946; by the request of Manager Gerhart to Mrs. FredLooney that she write a letter of resignation to the Union's officials, and by theRespondent's letters dated October 31, 1946, November 15, 1946, February 19,1947, and February 28, 1947, and issued to its employees by the Respondent, andby the totality of the above-enumerated acts and conduct, the Respondent demon-strated that it was engaged in, and did engage in, a continuous and coercivecourse of conduct designed to defeat the efforts of its employees to achieve self-organization, and that by such course of conduct the Respondent interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act, in violation of Section 8 (1) of the Act.6.The dischargesa.The discriminatory discharge of Preston DanielsPreston Daniels was employed by the Respondent as a foreman in the spinningroom until about 1 month prior to his discharge on August 12, 1946, at whichtime he was demoted to "second hand." A "second hand" is a supervisoryemployee.In its Order and Direction of Election in 15-R-1933 "second hands"were excluded from the unit found appropriate for the purposes of collectivebargaining by the Board.In his speech of August 12, hereinbefore referred-to, Gerhart stated that oneemployee would be discharged immediately.Daniels testified that immediatelyfollowing Gerhart's speech Daniels was called to the office where Gerhart saidto him : MAGNOLIA COTTON MILL CO., INC." ,115I understand that you've joined the union, and you're trying 'to helporganize a,union here, and we oughtn't to have a union here, the mill's tooksmall.Gerhart then discharged Daniels.Gerhart testified that when he first assumed the management of the Re-spondent's plant in February 1946, he called a meeting of all supervisors and told;them "that some day, maybe never, the Union organizers might visit our plantand attempt to organize a Union, and if so that they, the supervisors, as a partof management, must maintain a strictly neutral attitude, and the best thing'to do would be to have no opinion whatsoever to express as to what they stoodfor, or where they stood, and if they were hemmed up and had to give some an-swer, to positively state that in their own personal opinion such a thing was so."Gerhart testified that these instructions were repeated at all subsequentperiodically held meetings.Master Mechanic Herbert C. Parker testified that at the first meeting between,Gerhart and the Respondent's supervisors, and thereafter at "every meeting""Gerhart told the supervisors :that the company did not have any weapon to use against organizations,,solicitors or organizers,and that they were to use to the best of their knowl-edge anything that they coulo get by with, without interfering with anyorganizers and could not use a weapon against them, and if they did have"anything to say, it was to be personal and not from the company.Parker was called as a witness by the Respondent.His testimony was notdenied and is credited by the undersigned.The undersigned does not credit"Gerhart's testimony with reference to the instructions hegavethe Respondent'ssupervisors regarding the Respondent's attitude in the event of any attempted'Union organization in the plant.It cannot be said that the Respondent's instructions tQ its supervisors as dis-closed by Parker's testimony in any manner constitutes an expression of neu-trality, on the contrary the instructions given to the Repondent's supervisors by,Manager Gerhart are a warning that a Union might appear on the scene, awarning that the Respondent had no legal method of combating such an or-ganization ; and an instruction that if and when such organizational activity'became apparent the supervisors were "to use to the best of their knowledge any-thing that they could get by with" but that they should cover their activities bykeeping their action "personal "The Respondent could and should have demanded "neutrality" from its super-visors in the union affairs of its employees, and thereby protect itself and anyorganization of its employees from the taint of employer domination ; howeverthe record discloses that the Respondent was not interested in 'maintaining astrictly neutral position in the organizational activities of its employees.Daniels admitted that he attended foremen's meetings while he was a fore-man but denied doing so during the period he was a second hand; he furtherdenied having heard Gerhart issue any "neutrality" instructions.The Respondent contends that it discharged Daniels because he violated itsinstructions to remain "neutral" in the organizational efforts of its employees,in this manner presumably jeopardizing the Respondent's position, and furtherthat Daniels solicited members for the Union in the plant and threatened em-ployees with discharge if they refused to join. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record is clear that Daniels did solicit members for the Union in theRespondent's plant but it is not conclusive that he threatened employees withdischarge if they retused to join "The Respondent had a legal right to instruct its supervisory employees to re-frain from any Union activity among its rank-and-file employees in order toclearly maintain a neutral attitude but the record is clear that prior to August12, it did not do so. By engaging merely in organizational activities of a characterwhich the Respondent was entitled to stop, the supervisory employees did notforfeit their right to join and be represented by any labor organization of theirchoice; nor did they sacrifice the protection of Section 8 (3) of the Act whichshields their exercise of that right from employer reprisal 'zThe undersigned finds that the Respondent discharged Preston Daniels, onAugust 12, 1946, because of his membership in and activities on behalf of theUnion, thereby discriminating with respect to his hire and tenure of employmentand discouraging membership in a labor organization, and thereby has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act.b.The allegeddisci t ein atoi y dischargeof LoitceHendricksLoyce Hendricks was employed by the Respondent as a second hand. Hendrickswas very active in behalf of the Union.$e was elected its president at theUnion's first meeting.Hendricks testified that on Saturday, September 21, he told his foreman,Phillips, that he was suffering from a hernia and was contemplating an opera-tion.Phillips commented that the quicker Hendricks was operated on the betteritwould be.During the week end Hendricks arranged for financial assistance.He did not report for work Monday, September 23, and on the evening of thatday called at Foreman Phillips' home to tell him of the date set for the operationand not finding Phillips at home Hendricks asked Mrs. Phillips to tell her husbandthat :.1`I [Hendricks] wanted to have my operation and I wanted to get off andget my business fixed up to go to the hospital, and if it would help them anyI would tell them of a man in town they could get to work in my place.On the following day Hendricks told Phillips that the time had been set forhis operation.11RosieLooneytestified that Daniels solicited her membership for the Union, and atthe time told herIf you don't join the union, and get you one of these cards, and you get fired, then wecannot help you to get your job backBurnedia Sinzmstestified that Daniels solicited her for membership in the Union andthat he told hei that if she did not join she "would be out of a job " Simms testified thatat the time she was working on the second shift under Daniels supervision ; that the inci-dent occurred before the day Gerhart made the speech to the employees ; that she did nothear the speech and did not know of it until the day following its delivery , that she wastr.uisfeired to the first shift some time before the day of Gerhart's speech and was notworking on the same shift with Daniels on August 12. Daniels testified credibly that hejoined the Union on August 11, and had not heard of the organizational effort prior toAugust 11; that he made no threats to any employees. The record also shows that nosolicitation for membeiship was made in themillprior to August 12On the state of theiecord the undersigned finds that Daniels solicited employees for Union membership andrejects Simms' testimony to the effect that Daniels threatened her with discharge in theevent she refused to sign.'=See LAnthony&Sons Inc,70 N L It B 717. MAGNOLIA COTTON MILL CO., INC.117Hendricks did not work during the week, and had not come in to work afterhis conversation with Mrs. Phillips.On Friday,September 27, Gerhart calledat Hendricks'home.Hendricks lived in a "company house" in the mill village.Gerhart asked Hendricks to vacate the house;the latter asked permission tostay, arguing that soon after his operation he would be able to return for lightwork which required no lifting but was told that there were no jobs in themillwhich did not require lifting.The next day Hendricks called at theRespondent's office and told Gerhart that he would cancel the operation butGerhart advised him not to do so and again told him to vacate the Respondent'shouse.Mrs. Chellie Phillips testified that on Monday, September 21, Hendrickscalled at. her home and asked her to tell her husband, Foreman Phillips, thatHendricks was "going to have an operation and would be off for a year and forhim [Phillips]to get some one else to work in his place on the job."Mrs. Phillipsdelivered the message to her husband.On the entire record the undersigned finds that the Respondent had reasonableground for a belief that Hendricks voluntarily quit his employment and willrecommend that the complaint be dismissed insofar as it alleges that LoyceHendricks was discriminatorily discharged by the Respondent.c.The discrinvinatory discharge of Clifton RogersClifton Rogers was first employed by the Respondent's predecessor in 1932and continued in its employ until sometime in July 1939, at which time hevoluntarily quit.He returned in June 1940,and remained with the companyuntil 1943,at whichtime he was discharged after participating in a strike inthe plant.Rogers was rehired in 1945, and was again discharged August 13,1946.During the last year of his employment with the company Rogers wasemployed as a "card grinder."He had, in all,about 11/2years' experience in thiswork.His work consisted of grinding cards, and fixing draw frames and rovingframes.Rogers testified that grinding cards means grinding or smoothingthe wires on the machine cylinder.This is done while the machine is running.Rogers testified that he ground one machine daily; that there were at the timeof his employment 12 carding machines in the plant and that each machinerequired grinding once each month. In addition to his grinding work Rogerstestified that he kept the picker machine, drawing frames and fine frames inrepair.Rogers testified that the cotton must first pass through the carding room ;that the carding room was "always behind" in its work,but that at the timeof his discharge(August13) the card room production was no smaller thanusual.Rogers attended the first Union meeting and was elected to the organizingcommittee.On August 13, at about 10 a. in., Rogers was called to the office, and told byGerhart that his work was not satisfactory and was discharged.Rogers testified that his work had never been criticized before except that onone occasion approximately 30 days prior to his discharge he and employeeBrewster, whose job was the same as Rogers' on another shift, were called intothe office together for an interview.Apparently the two men did not cooperateand each had complained about the other.At this time they were told by Gerhartto work together in harmony.The Respondent contends that Rogers was discharged because he was incom-petent.809095-49-vol 79-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerhart testified that together with the grinding of cards Rogers was chargedwith keeping the.spindles in repair.Gerhart first testified that Rogers hascharge of between! 750 or 800 spindles but under questioning by the Board's at-torney admitted-that Rogers was charged with keeping in repair between 1400and 1500 spindles and that an average of 12 or 15 spindles were "down"' in Juneand July._Gerhart testified that in January 1946, the mill produced a weekly averageof 34,000 yards of cloth.The. production rose to.60,000 yards in May and de-clinedto 49,000 in August.After Rogers' discharge production declined in Sep-tember to 44,000 yards but during September according to Gerhart's testimony theRespondent was without a card room man for several weeks In November whichis the last full month recorded, the production climbed to 54,000 yards and duringone week of December 73,000 yards were recorded, although records for the fullmonth were not given.Gerhart maintained in his testimony that the loss in production from the highof 60,000 yards in May to 49,000 yards in August was occasionedin large measureby Rogers' inefficiency and pointed to the 73,000 yards producedin December as.proof of his contention.However, Gerhart admitted that in July there was ageneral overhauling of all the machinery in the Respondent's plant, and thatwhereas while Rogers was employed in the card room a total of 12 machines wereoperated, the card room operation has been increased to 30 machines.Gerhart admitted that he had no experience whatever in cotton mill operationprior to assuming charge of the Respondent's plant as manager in February 1946_At the time of his discharge Rogers' pay rate was 72 cents per hour.The undersigned is not persuaded by Gerhart's testimony that Rogers was aninefficient workman and that his incompetence caused a serious decline in theRespondent's production.On the entire record the undersigned finds that Rogers was not dischargedbecause he was incompetent or because his incompetence caused a serious lossin production as contended by the Respondent, but that the reason advanced bythe Respondent for Roggrs' discharge is a pretext to cover the real reason for hisdischarge which was in fact Rogers' membership in and activities on behalf ofthe Union."'The undersigned finds that the Respondent discharged Clifton Rogers, onAugust 13, 1946, because of his membership in and activities on behalf of theUnion, thereby discriminating with respect to his hire and tenure of employmentand discouraging membership in a labor organization, and thereby has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed`in Section 7 of the Act.d.The discriminatory discharge of Roy WallerRoy A. Waller testified that he is an ordained minister of the gospel and thepastor of two churches, one located approximately 25 miles from Magnolia,and one near El Dorado, Arkansas.-Waller testified that he was first employed by the Respondent 14 in April 1940, as.a boiler room fireman.Waller voluntarily quit in 1944.He was rehired inMarch 1945, as a weaver on the third shift. Approximately'! 6 weeks after his13The discharge having been made on the day following Gerhart's speech, its timingadds support to the abovefinding.14The undersigned treats the Respondent's predecessor as the Respondent.The Respond-enCs ' attorney instructed Waller on the record to treat the Respondent and' its predecessoras one company in his testimony. MAGNOLIACOTTONMILL CO., INC.119employment the shift was discontinuedand Wallerwas laid off.In May orJune he was again rehired as a third shift frame handAbout 3 weeks afterstarting his job a strike occurred in the plant and the shift was discontinued-Waller, however,did not participate in the strike as it apparently occurred whileWaller was off.Waller testified that sometime in July, Foremen Phillipsand Sears called at Waller's home.Waller was not home but Phillips left a mes-sage:That he would like for me to come back and take a job sweeping, or heasked my wife would I come up and take a job sweeping until a better jobopened up.Waller accordingly went to theplant andspoke to Sears,the foreman of thespinning room.AccordingtoWaller,Sears :-told me that he would like for me to go to work and sweep awhile untilsomething else opened up ; that he needed a sweeper;that he needed a man.Waller also talked to Superintendent Flynn.Waller testified :I told him I would take this job if he would give me a better job. Sweep-ing does not pay much,and he said he would as soon as he had a job opened, afixing job or something better to doWaller testified that the day preceding the Union meeting he had a conversa-tion with one Brewster,a card room employee,"who expressed disapproval ofthe Union.Later in the day Wailer had a conversationwith UnionOrganizerRossDuring the latter conversationBrewsterand Foreman Phillips werepresent.In the course of this conversation Waller remarked :-I think labor should be organized.I have found that they have donegoodWaller did not attend the Union meeting of August 11, as he was away fromMagnolia on that day and did not return until the night of August 18.Wallertestified that he was absent from work by permission of Foreman Sears, whomhe had told at the time the latter employed him as a sweeper that he could notwork during the week ofAugust 11to 17. because Waller would be conductinga revival meeting at that time and that Sears told him that"itwould be allright.They could get some one until I [Waller]come back to work."Waller returned to work,Monday,August 19,and was informed by ForemanAldridge that he was compelled to dismiss him at Gerhart's orders.Aldridgeexpressed regret at the order and stated that he did not know the reason thereforHowever, Superintendent Flynn told Waller that lie was being dismissed becausea returned veteran, who was entitled to reemployment,had claimed Waller'sjob.Two or three days after his discharge Waller again asked Flynn for em-ployment and was told that nothing was available and further that the returnedveteran had not takenthe job Wallerhad previously filled, but that it hadnow been given to an "old man they had to take care of, as he was all crippledup."Waller made several further attempts to obtain employment at the plant.On one occasion at approximately 10 p. in., while,Waller was waiting in themill in order to interview a night shift foreman regarding employment,Gerhartentered the room.Regarding what followed.Waller testified :Well it is not pleasant to tell.Mr. Gerhart come up and ordered me- out.Q.What did Mr. Gerhart say to you?'^Evidently Biewster. 120'DECISIONSOF NATIONALLABOR RELATIONS BOARDA.He showed me the door andsaid,"Waller, we don't need you now,and never will."Waller further testified :Q.Had anything been said about your work being temporary when youwere hired?A. No, sir, nothing.Waller's above-related testimony was in no way controverted and is creditedby the undersigned.None of the Respondent's officials named in Waller's testimony except Gerhartwere called to testify.Gerhart testified as follows :A.Well, I did not hire him personally, but according to what was told by.my superintendent, who did handle the transaction, it was like this : Wehad another preacher on the job, working with the night overseer, Mr. Sears.I think that preacher's name was Preacher Hatch.He came to Mr. Searsand told him that he would like to get off for ten days to attend a circuitmeeting.Mr. Sears told him that it would be perfectly all right to get offif he would make it all right with Mr. Flynn.Preacher Hatch went to thesuperintendent and told him that he would like to get off for ten days toattend a circuit meeting, and that Mr. Sears said it would be all right if itwas all right with Mr. Flynn.Mr. Flynn said, "get somebody to work inyour place.Can you get somebody to work?"He said, "I am sure I canget Roy Waller".Mr. Flynn said, "Go ahead and get him and send for him tocome and take your place when you are gone". In ten days or maybe twoweeks, Mr. Hatch returned and took over the job Roy Waller had beendoing-sweeping-and instead of turning Mr. Waller off then, they lethim stay on. In the meantime Mr. Flynn did come to me and tell me thata fellow by the name of Smith, an ex-G. I., had gone to the service from themill, and that he had come to him that morning and asked for his job backat the mill, and Mr. Flynn said there was nothing he could do since the lawsaid to give the jobs back to the G. Is, and that he told him to report Mon-day morning instead of Mr. Waller.That being the circumstances he couldnot use him any longer. In the meantime, the following Monday` morning,Mr. Smith, the G. I. did not report, and instead of sending for Mr. Wallerand putting him on again,we took another man on the job and put him inthat place, and did not hire anybody in Mr. Waller's place.He had beenstrictly hired as a temporary worker, according to my understanding.Q.He was not discharged for union activities?A. No, sir.Waller and Gerhart both testified that some time after his discharge Wallerwas given and accepted a release which bore the words"temporary worker."Concluding findings on the discharge of Roy A. WallerWaller is an ordained minister and as such enjoys the respect of his fellowworkers.The Respondent had knowledge of his sympathetic attitude towardthe Union.Considering Waller's status,no clearer notice of his antagonism tothe Union could be given its employees by the Respondent than Waller's dis-charge.The record is clear that Waller was employed for a very minor job,that he had experience in other jobs, and that there was a clear understandingthat he would be given a better job when one became available.That his jobwas not temporary is shown by the fact that he was retained on it after the MAGNOLIA COTTON MILLCO., INC.121employee whom he allegedly merely relieved returned to %voik.Absent the factthat Waller had expressed approval of the Union, the undersigned is convincedthat he would not have been denied employment when the returned veteranwho claimed the job he was performing failed to accept it. There need havebeen no break in Waller's employment at all. Upon the entire record the under-signed finds that Waller was discharged by the Respondent on August 19, 1946,because of his expressed adherence to the Union and that thereby the Respond-ent discriminated in his hire and tenure of employment and discouraged mem-bership in a labor organization and that thereby the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act.e.The diserirnAnatory descharge of 0zie Stephens 14Ozie Stephens testified that he was first employed by the Respondent's pred-ecessor on September 10, 1942, and continued in uninterrupted employment inthe plant until November 6, 1947. For a period of 3 years preceding the ter-mination of his employment with the Respondent, Stephens operated a slasher,which is an operation on material prior to its going into the weaving roomThe slasher was a two-man operation, Stephens and one Billy Wilson beingengaged in this work. The slasher operated only one shift. It had at one timebeen operated by Stephens alone, with some casual help, but for some 8 or 9months Stephens and Wilson had worked together at the job. During the morn-ing of November 6, Stephens learned that Wilson intended to quit, but did notmention the fact to his foreman. Stephens testified that later in the day hisforeman, Ray Machen, come to his place of work and according to Stephens :He come up and laughed in my face and told me, "Stephens, Wilson isgoing to quitThis is his last day, and you're going to have to run it byyourself."I said, "Well, ain't I going to get more money for running it by myself 9"And he says, "No, you're going to run it by yourself for the same money."And I Lip and told him, "Well I feel I ought to have 80 cents and [sic]hour."Stephens also told Foreman Machen that the "would need more money if Iinn it by myself or a helper"Machen then stated that he would see Gerhart. Later Machen returned andtold Stephens that "Gerhart said if I [Stephens] couldn't run it for the samemoney, I would have to go home and stay there." Stephens further testified,"After my quitting time I went home and stayed there."Machen testified :I passed through the slasher room. I had been to lunch. I go to luncharound eleven or 11: 30, and he stopped me and told me that if they did notraise his wages he would not be in in the morning, and to go to Mr. Gerhartand get him to give him a helper.Machen testified that he then told Stephens that he did not wish to go toGerhart but that Stephens insisted that he do soMachen went to Gerhartand repeated his conversation with Stephens to him, who then according toMachen :Told me to tell him [Stephens] that he need not come in in the morningor any other morning if that was the way he felt."Referred to as"Stevens" in the complaint and variously designated"Stephens" and"Stevens" in the record 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachen then reported Gerhart's order to StephensMachen testified thatStephens demanded a raiseand ahelper and also denied that he laughed atStephens.Machen further testified that he expected to furnish Stephens with a helperbut that he did not tellhim so because :That was my business.It was not hisHe was supposed to wait and comein the next morning and find out if he was going to have a helper, isn't he?Machen also testified that Stephens'work had not been satisfactory duringall the 3-year period he worked as a slasher.Gerhart testified that Maclien informed him of Stephens'"ultimatum" andthat he then told Machen that if Stephens was attempting"to dominate things,he can get out of the house and need not come back tomorrow or any othertime."Stephens impressed the undersigned as a wholly truthful and forthright wit-ness.Machen did not impress the undersigned as truthfulThe undersignedtherefore credits Stephens' testimony and does not credit Machen.The under-signed finds that Stephens upon being told by Machen that he was thereafterexpected to operate a two-mau job alone requested either a helper or a raise inpay and did not threaten to quit. The Respondent's contention that Stephensvoluntarily quit after delivering an ultimatum is without merit.On the entirerecord the-undersigned is persuaded that the Respondent constructively dis-charged Stephens.The undersigned so finds.The record is clear that upon being confronted with an order to thereafteroperate a 2-man job alone,Stephens requested either a raise in pay or a helper.The Respondent refused the pay raise but although it intended to furnish ahelper on the job it withheld this vital information from Stephens.The under-signed is convinced and finds that the Respondent had but one purpose in so do-ing, namely to create a condition which would cause Stephens to quit.Gerhart's admission that he treated Stephens'request as an "ultimatum";the manner in which Machen delivered Gerhart's message to Stephens, making it-appear as a discharge ; and the manner in which Machen first broke the news.to Stephens, by laughing at him and telling him that as Wilson had quit Stephens-would now "run it by yourself and for the same money," as well as the deliberate-withholding from Stephens the fact that a helper would be furnished;all clearly'show the Respondent's intention,which was to force Stephens"to go home andstay there."The undersigned does not credit the testimony of Foreman Machen to the'effect that Stephens was an incompetent workman throughout the entire 3-yearperiod he operated the slasher and finds that the matter of Stephens' compe-tence did not enter into his discharge.The undersigned finds that the Respondent constructively discharged OzieStephens on November 6, 1946, because of his membership in and activities onbehalf of the Union and thereby has discriminated in regard to his hire andtenure of employment and has discouraged membership in a labor organizationand thereby interfered with, restrained and coerced its employees in rightsguaranteed in Section 7 of the Act.The undersigned further concludes and finds that, comprehensively, the con-duct of the Respondent, as found herein, interfered with the election of February28, 1947,and that the Respondent's conduct so affected the election that it didnot fairly reflect the free will of the Respondent's employees. MAGNOLIACOTTON MILL CO., INC.123IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfairlabor practices affecting commerce, it will be recommended that it cease anddesist therefrom and take certain affirmative action whichthe undersigned findsis necessary to effectuate the policies of the ActHaving found that the Respondent discriminated in regard to the hire andtenure of employment of Preston Daniels, Clifton Rogers, and Ozie Stephens,because of their membership in and activities on behalf of the Union, and dis-criminated in regard to the hire and tenure of employment Roy A. Waller, be-cause he expressed approval of the Union, it will be recommended that the Re-spondent offer each of them immediate and full reinstatement to their former orsubstantially equivalent positions" without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of pay they may havesuffered by reason of such discrimination, by payment to each of them of a sumof money equal to that which each would have earned as wages from the dateof the discriminatory discharge to the date of the offer of reinstatement,less hisnet earnings " during that period.Inasmuch as a discharge of an employee for reasons of union affiliation oractivity is one of the most effective methods of defeating the exercise by em-ployees of their right of self-organization," such conduct justifies an order re-quiring an employer to cease and desist from infringing upon any of the rightsguaranteed by the Act.The undersigned recommends therefore,in order thatthe preventive purposes of the Act not be thwarted and that the interdependentguarantees of Section 7 be made effective, that the Respondent be required to,cease and desist from in any manner infringing upon the rights so guaranteed.Since it has been found that the conduct of the Respondent has so affected theBoard-conducted election on February 28, 1947, that it did not fairly reflectthe free will of the Respondent's employees, it will be recommended that theelection and result thereof be set aside.On the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Textile Workers of America, A. F. L, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act.11 In accordancewith the Board's consistent interpretation of the term,the expression"former orsubstantially equivalentposition"is intended to mean "former position wher-ever possible, but ifsuch position is no longer in existence,then to a substantially equiva-lent positi"n"SeeMatter of The Chase National Bank of the City of New York,San Juan,Puerto Rico,B9anch,65N. L R B. 827.18SeeMatter of Crossett Lumber Co,8 N. L. R B. 440,497-498.m SeeN.L. R. B. v.Entwistle Manufacturing Co.,120 F.(2d) 532, 536(C. C. A. 4). 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD3By discriminating in regard to the hire and tenure of employment of PrestonDaniels, Clifton Rogers, Ozie Stephens, and Roy A. Waller, thereby discouragingmembership in a labor organization, the Respondent engaged in and is engagingin unfair labor practices within the meaning of Section S (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the Act with regard to the termination of the employmentof Loyce Hendricks.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Magnolia Cotton Mill Co. Inc., alsoknown as Cotton Mill Division of N. & W. Overall Company, Inc, Magnolia,Arkansas, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Textile Workers of America, A. F. L,or in any other labor organization of its employees, by discharging and refusingto reinstate any of its employees, or in any other manner discriminating in re-gard to their hire or tenure of employment, or any term or condition of employ-ment ; and(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named labor, organization or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effectu-ate the policies of the Act :(a) Offer to Preston Daniels, Clifton Rogers, Ozie Stephens, and Roy A. Waller,immediate and full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights and privileges, in themanner set forth in "The remedy" ;(b)Make whole Preston Daniels, Clifton Rogers, Ozie Stephens, and Roy A.Waller in the manner set forth in "The remedy" for any loss of earnings they mayhave suffered by reason of the discrimination practiced against them ;(c)Post at its plant at Magnolia, Arkansas, copies of the notice attached heretoand marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed by the Respond-ent's representatives, be posted by the Respondent immediately upon receiptthereof and be maintained by it for at least sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insure(d)Notify the Regional Director for the Fifteenth Region (New Orleans,Louisiana), in writing within ten (10) days from the date of the receipt of thisIntermediate Report what steps the Respondent has taken to comply herewith.It is also recommended that the election of February 28, 1947, and the resultthereof be set aside.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies saidRegional. Director in writing that it will comply with the foregoingrecommenda- 1IAGNOLIACOTTON MILL CO., INC.-'1125tions, the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent discriminatorily discharged Loyce Hendricks.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25: D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof upon eachof the other parties and shall file a copy with the Regional Director.Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65.As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.Louis PLOST,gearing Examiner.Dated July 7, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Intermediate Report and Recommended Decision of a HearingExaminer of the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-izations, to join or assist TEXTILE WORKERS INTERNATIONAL UNION, A F. L,or any other labor organization, to bargain collectively through representa-tives,of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.Preston DanielsClifton RogersRoy A. WallerOzie StephensAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hire 126DECISIONSOF NATIONALLABOR RELATIONS BOARDor tenure of employment or any term or condition of employment against anyemployee because of membershipin or activityon behalf of any such labororganization.MAGNOLIA COTTON MILLS CO, INC.,also known asMAGNOLIACOTTONMILL DIVISIONOF N. & W. OVERALL COMPANY, INC.,Employer.Dated--------------------By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material11